DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of Claim 18, particularly the limitation “each of the left and right plates having a downward inclination to guide the condensate downward” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/937,917 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a species will anticipate a claim to a genus. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408,411,125 USPQ 345,347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)."
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 and/or claim 20 of copending Application No. 16/937,847 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a species will anticipate a claim to a genus. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408,411,125 USPQ 345,347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)."
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/937,936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a species will anticipate a claim to a genus. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408,411,125 USPQ 345,347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)."
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108278645 A) in view of Lee (WO 2019190075 A1).
Regarding Claims 1-2, Hu discloses a kitchen hood, comprising: a housing (annotated in Fig. 1 below); a fan (annotated in Fig. 1 below) provided inside of the housing to suction air; an inlet (annotated in Fig. 1 below) formed in the housing through which air is suctioned; an outlet (annotated in Fig. 1 below) formed in the housing through which air is discharged; and a steam cleaning assembly provided inside of the housing and configured to generate and disperse steam inside of the housing (“The invention claims a range hood cleaning system, as shown in FIG. 1 and FIG. 2, the cleaning system comprises an infusion device 2 and a cleaning liquid loop of steam generator 62, steam generator 62 for generating steam or gas-liquid mixture to be cleaned of the cleaning machine 8, the liquid device 2 to replenish liquid loss in the cleaning liquid loop. wherein, the to-be-cleaned range hood 8 typically is a static device or fan system assembly.”), the steam cleaning assembly including: a container (1) configured to store liquid; a heater (62) configured to heat the liquid to generate steam from the stored liquid; and a steam distributor (annotated in Fig. 1 below) provided above the inlet and coupled to the heater, the steam distributor having at least one nozzle (7) configured to release steam inside of the housing; wherein the steam distributor is formed as a tube, an interior space of the tube guiding steam from the heater.

    PNG
    media_image1.png
    679
    1274
    media_image1.png
    Greyscale


Hu does not explicitly disclose a suction grill covering the inlet.
Lee teaches a similar kitchen hood comprising a suction grill (340) covering the inlet (126).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hu to comprise a suction grill covering the inlet as taught and/or suggested by Lee, since such a modification would provide a means to filter the air sucked through the inlet thereby assisting in keeping the interior of the kitchen hood clean.  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lee as applied to claim 2 above, and further in view of Panos (US 5,662,097).
Regarding Claim 3, Hu in view of Lee does not disclose wherein the tube has an outer side and an inner side which are opposite to each other, the outer side facing an inner surface of the housing, and the nozzle is formed on at least one of the outer side or the inner side, the nozzle on the inner side being configured to discharge steam toward a middle of the housing.
Panos teaches a kitchen hood comprising a cleaning means, wherein the tube (see 60a, 60b) has an outer side and an inner side which are opposite to each other, the outer side facing an inner surface of the housing (see 10), and the nozzle is formed on at least one of the outer side or the inner side (see Fig. 6 depicting said tube 60a & 60b comprising a multitude of nozzles, i.e. spray holes/openings/apertures, distributed over both the inner side and the outer side), the nozzle on the inner side being configured to discharge fluid toward a middle of the housing.

    PNG
    media_image2.png
    779
    1692
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Hu in view of Lee wherein the tube has an outer side and an inner side which are opposite to each other, the outer side facing an inner surface of the housing, and the nozzle is formed on at least one of the outer side or the inner side, the nozzle on the inner side being configured to discharge steam toward a middle of the housing as taught and/or suggested by Panos, since such a modification would ensure greater surface coverage by the steam distributor tube thereby ensuring that a larger surface area of said housing is exposed to the cleaning effects of said steam.  
Regarding Claim 4, Panos further teaches wherein the at least one nozzle includes a plurality of nozzles spaced apart at equal intervals along at least one side of the steam distributor (see again Fig. 6 depicting said tube 60a & 60b comprising a multitude of nozzles, i.e. spray holes/openings/apertures, distributed at equal intervals over both the inner side and the outer side; in the alternative, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Hu in view of Lee and Panos wherein the at least one nozzle includes a plurality of nozzles spaced apart at equal intervals along at least one side of the steam distributor, since such a modification would provide an even spray coverage throughout the interior of said housing thereby ensuring that all or at a minimum a majority of the surface area of said housing is exposed to the cleaning effects of said steam).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lee as applied to claim 1 above, and further in view of Lu (CN 108592118 A).
Regarding Claim 11, Hu in view of Lee does not disclose wherein the container is configured to be removed from the housing to allow liquid to be manually filled in the container.
Lu teaches a kitchen hood wherein the container (10) is configured to be removed from the housing (see 51) to allow liquid to be manually filled in the container (see “the storage container 11 is provided with a water injection port (111)” and “the storage container 11 filled with water before the self-cleaning so as not to need water pump design, effectively reduces the noise and reduces the cleaning cost.”).

    PNG
    media_image3.png
    444
    1451
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hu in view of Lee wherein the container is configured to be removed from the housing to allow liquid to be manually filled in the container as taught and/or suggested by Lu, since such a modification would provide enhanced flexibility by allowing said container to be filled manually in the event that an automatic water supply is unavailable.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lee as applied to claim 1 above, and further in view of Kashiwamura (JP 06137627 A).
Regarding Claim 12, Hu in view of Lee does not disclose wherein the housing includes a first housing and a second housing configured to move with respect to the first housing, the fan is coupled to the first housing, the outlet is formed in the first housing, an inlet is formed in the second housing, and the steam cleaning assembly is provided in the second housing.
Kashiwamura teaches a kitchen hood wherein the housing includes a first housing (1) and a second housing (2) configured to move with respect to the first housing, the fan (42) is coupled to the first housing, the outlet (1b) is formed in the first housing, an inlet (2c) is formed in the second housing.

    PNG
    media_image4.png
    597
    1092
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hu in view of Lee wherein the housing includes a first housing and a second housing configured to move with respect to the first housing, the fan is coupled to the first housing, the outlet is formed in the first housing, an inlet is formed in the second housing, and the steam cleaning assembly is provided in the second housing as taught and/or suggested by Kashiwamura, since such a modification would allow said inlet to be located closer to a stove range surface in order to improve the effect of collecting the oil/smoke coming out of range.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lee as applied to claim 1 above, and further in view of Enslin (DE 102015106702 A1).
Regarding Claim 20, Hu in view of Lee does not disclose wherein: the housing includes a first housing and a second housing configured to move vertically within the first housing between a first position and a second position, in the first position, the container is housed in the first and second housings to prevent the container from being withdrawn, and in the second position, the container is housed in the second housing and exposed from the first housing to allow the container to be withdrawn from the second housing.
Enslin teaches a kitchen hood wherein: the housing (1) includes a first housing (3) and a second housing (5) configured to move vertically within the first housing between a first position and a second position (see Fig. 1), in the first position, the first housing is completely housed within the second housings, and in the second position, the first housing is exposed from the first housing.

    PNG
    media_image5.png
    415
    810
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Hu in view of Lee wherein: the housing includes a first housing and a second housing configured to move vertically within the first housing between a first position and a second position, in the first position, the container is housed in the first and second housings to prevent the container from being withdrawn, and in the second position, the container is housed in the second housing and exposed from the first housing to allow the container to be withdrawn from the second housing as taught and/or suggested by Enslin, since such a modification would provide a hood which is integrated as inconspicuously as possible in a kitchen wherein the extractor hood is not be visible if the extractor hood is not used.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lee as applied to claim 1 above, and further in view of Strause (US 5,235,963).
Regarding Claim 22, Hu in view of Lee does not disclose wherein the steam cleaning operation is automatically performed based on at least one of a passage of time, a past history of air quality or usage, or a user preference.
Strause teaches a kitchen hood wherein the cleaning operation is automatically performed based on at least one of a passage of time, a past history of air quality or usage, or a user preference (see col. 1, lines 5-11: “This invention relates to an exhaust duct cleaning system. More particularly, this invention relates to a cleaning system for use in an exhaust duct of a cooking unit in which the system is permanently installed in the exhaust duct and is operated on an automatic time cycle.”).

    PNG
    media_image6.png
    791
    1457
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hu in view of Lee wherein the steam cleaning operation is automatically performed based on at least one of a passage of time, a past history of air quality or usage, or a user preference as taught and/or suggested by Strause, since such a modification would provide an automatic control so that a cleaning cycle can be periodically initiated during periods in which the exhaust system is not in use.  
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lee, Lu and Park (KR 100859446 B1).
Regarding Claim 13, Hu in view of Lee and Lu substantially discloses all of the claim limitations, as discussed above, but does not disclose a container having first and second sections. The limitations already discussed above will not be repeated here.
Park teaches a kitchen hood comprising a container (68) having first and second sections (as defined by the dividers 84 or 89).

    PNG
    media_image7.png
    856
    2008
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hu in view of Lee and Lu wherein said container has a first and second section as taught and/or suggested by Park, since such a modification would consolidate Hu’s separate container and filter into a single container which minimizes the number of components or elements needed for said steam cleaning assembly. In addition, said consolidated filter/container provides a means to both filter out, separate and collect contaminants from the circulating cleaning fluid thereby preventing said contaminants from being recirculated to said kitchen hood housing and also serves as the supply for uncontaminated cleaning fluid.  
Regarding Claim 16, Hu discloses further comprising a steam distributor (annotated in Fig. 1 above) coupled to a top of the condensate guide (the steam distributor is indirectly coupled to a top of the condensate guide 9 since all of the structural elements are directly or indirectly coupled to each other) and a tube of the steam distributor connected to the heater (62).
Hu discloses a nozzle (7) to release steam supplied through the tube but does not disclose that the steam distributor has a plurality of nozzles to release steam supplied through the tube.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hu wherein the steam distributor has a plurality of nozzles to release steam supplied through the tube, since it has been held that mere duplication of the essential working parts of a device (i.e. nozzles supplying steam) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. DUPLICATION OF PARTS: MPEP 2144.04 (VI-B).
Claims 14 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lee, Lu and Park as applied to claim 13 above, and further in view of Hayama (JP 2003240296 A).
Regarding Claim 14, Hu in view of Lee, Lu and Park does not disclose wherein the container is configured to slide horizontally out of a front of the housing to be withdrawn.
Hayama teaches a kitchen hood wherein a container (6) is configured to slide horizontally out of a front (7) of the housing to be withdrawn (see Figs. 8 & 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Hu in view of Lee, Lu and Park wherein the container is configured to slide horizontally out of a front of the housing to be withdrawn as taught and/or suggested by Hayama, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C).
Regarding Claim 19, Hu in view of Lee, Lu and Park does not disclose wherein a bottom of the housing includes a container passage in which the container is configured to be inserted, and the container includes a front plate having a handle, the front plate being exposed to an outside of the housing so that the container is removed from the housing by pulling the handle.
Hayama teaches a kitchen hood wherein a container (6) is configured to slide horizontally out of a front (7) of the housing to be withdrawn (see Figs. 8 & 10).
wherein a bottom of the housing (11) includes a container passage (16) in which the container (6) is configured to be inserted, and the container includes a front plate having a handle (46), the front plate being exposed to an outside of the housing so that the container is removed from the housing by pulling the handle (see Figs. 8 & 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Hu in view of Lee, Lu and Park wherein a bottom of the housing includes a container passage in which the container is configured to be inserted, and the container includes a front plate having a handle, the front plate being exposed to an outside of the housing so that the container is removed from the housing by pulling the handle as taught and/or suggested by Hayama, since such a modification would provide the benefit of a readily accessible location for said container and would further provide a user friendly means of engaging with said container in order to facilitate insertion or removal of said container.
Allowable Subject Matter
Claim 21 is allowed.
Claims 5-10, 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image8.png
    807
    550
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    409
    1009
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799